Citation Nr: 1633709	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  03-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include panic disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2001 rating decision issued by the VA RO in St. Petersburg, Florida.  

This case has previously been before the Board on a number of occasions, including in January 2011, when the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A July 2012 Memorandum Decision vacated the Board's January 2011 decision.  

In March 2013, the Board remanded the Veteran's claim in accordance with the instructions in the Memorandum Decision.  Specifically, the Board's March 2013 remand instructed the Agency of Original Jurisdiction (AOJ) to attempt to obtain the Veteran's psychiatric records from 1971 and 1972, and to make a formal finding if such records were unavailable.  The March 2013 remand instructed the AOJ to obtain all pertinent VAMC treatment records, and to provide the Veteran with a VA examination only if additional treatment records were associated with the record.  In the March 2015 decision, the Board denied the Veteran's claim seeking service connection for an acquired psychiatric disorder.  The Veteran appealed this decision to the Court, and in January 2016, the Court granted a joint motion for remand (Joint Motion) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the March 2015 Board decision, and remanded that matter to the Board for development consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

(CONTINUED ON NEXT PAGE)



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends that his current psychiatric disorder first began to manifest during his military service.  In a February 2000 statement, the Veteran indicated that when he first enlisted in the U.S. Navy he was told he would be sent to aviation school, but instead he was sent to Aviation Ordinance (AO) School.  According to the Veteran, being exposed to different types of ammunition such as rockets and shells was very stressful for him, and he started developing panic attacks as well as breathing and eating disorders while in AO School.  In the May 2007 statement, the Veteran asserted that he visited with a psychiatrist at the Naval Air Station (NAS) in Jacksonville due to the fact that he was experiencing anxiety attacks while loading bombs and missiles.  According to the Veteran, after several visits with the psychiatrist at the hospital in Jacksonville, the physician asked him if he would consider staying in the Navy if he could change his job.  The Veteran agreed to remain in the Navy if he did not have to work in the field of Aviation Ordinance.  According to the Veteran, he was immediately assigned to the Naval Air Station at Cecil Field without even completing "A" school in Jacksonville and he was thereafter placed with his squad on a ship and sent to sea.  Once at sea, his Commanding Officer informed him that the Navy decided he would be working in the AO field, and he had to agree to fulfill these job duties.  According to the Veteran, his panic attacks continued to worsen as a result of this assignment.  

The Veteran was afforded a VA examination in January 2014.  After evaluating the Veteran, reviewing his medical history, and interviewing the Veteran regarding his medical and military history, the VA examiner diagnosed him with having a panic disorder.  During the evaluation, the Veteran stated that he received psychiatric treatment at a Naval Hospital in Jacksonville while in the military.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a panic disorder, and determined that said disorder was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  The Veteran further found that it was less likely than not that the Veteran's current mental health condition had its onset in the year immediately following service, was related to any of the Veteran's stressors and psychiatric problems in service, or is otherwise the result of a disease or injury in service.  In reaching this assessment, the VA examiner relied on the Veteran's service treatment records which were negative for any signs or indications of panic attacks, and did not support his claim of having experienced panic attacks in the military.  

In the March 2014 addendum opinion, the VA examiner acknowledged that the Veteran's service treatment records documented and reflected that the Veteran was diagnosed with having a personality disorder in service.  The VA examiner acknowledged that the Veteran was currently diagnosed with having a panic disorder.  According to the examiner, based on the records reviewed and the evaluation of the Veteran, the Veteran's current panic disorder was not related to, caused by, and/or aggravated by his in-service diagnosis of a personality disorder or any other military service experiences.  

In the Joint 2016 Joint Motion, the Parties agreed that the January 2014 opinion along with the March 2014 addendum were inadequate for the Board to rely upon because neither opinion was supported with an adequate rationale.  Although the January 2014 VA examiner noted that the Veteran's service treatment records did not support his claim that he experienced panic attacks in service, this statement was problematic because the Veteran's service treatment records were missing - a fact the Board failed to address when assigning probative weight to this opinion.  In this regard, the Veteran asserted that he was seen at the Jacksonville Mental Health clinic for his panic attacks while in service, but these records were not obtained and were found to be unavailable.  The examiner also failed to explain how the absence of panic attacks in service affirmatively reflects that his current panic disorder is unrelated to service.  Moreover, in his March 2014 addendum, the examiner provided no rationale for his opinion that the Veteran's panic disorder was not related to, caused by, and/or aggravated by his in-service diagnosis of personality disorder or other military service exposure.  Indeed, the examiner did not cite to, or discuss, what medical principles she relied upon, and/or what she derived from the Veteran's medical history and available medical records that led her towards this conclusion.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); Stefl v. Nicholson, 21 Vet. App. 120, 24 (2007) (stating that the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

As it remains unclear whether the Veteran's panic disorder had its onset in service, and/or is related to, caused by, and/or aggravated by his in-service diagnosis of personality disorder or any other military factor, to include his reported exposure to various types of ammunition while serving in the field of Aviation Ordinance, another remand is necessary for a VA examination and clarifying medical opinion. 

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2015).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Request records of relevant psychiatric treatment that the Veteran may have received at the VA medical center (VAMC) in Orlando, Florida, to include the Orange City community-based outpatient clinic (CBOC) since March 2014.  Copies of such records which are available should be associated with the claims folder.  

2. Then, once these records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with a VA psychiatrist to determine the nature and etiology of his current psychiatric disorder.  The paperless claims file, to include all records on VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the April 1972 clinical report wherein the Veteran was found to have a personality disorder in service and deemed unsuitable for service.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner must then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current panic disorder, and any other psychiatric disorder diagnosed on examination, had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service diagnosis of panic disorder, and/or his reported exposure to various types of ammunition while working in the Aviation Ordinance division.  The examiner must specifically discuss whether the Veteran's diagnosed personality disorder in service, and potential medical findings were early manifestations, or led to the development, of the Veteran's current psychiatric disorder.  In answering these questions, the examiner must also address the Veteran's competent assertions that he has experienced ongoing psychiatric symptoms since military service, and must specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service. 
	
If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he/she must reconcile this conclusion with the September 2014 opinion issued by Dr. J.M., and provide a complete rationale upon which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. 
	
If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his attorney must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

